Citation Nr: 1314229	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for posttraumatic stress disorder and a 30 percent rating was assigned thereto, effective May 19, 2004.  The Veteran perfected an appeal of the July 2004 rating decision, seeking a higher initial rating.

In a May 2009 decision, the Board denied the Veteran's claim for a higher initial rating for his service-connected posttraumatic stress disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2011, the Court issued a memorandum decision, wherein it vacated that part of the Board's May 2009 decision that denied an initial rating in excess of 30 percent for posttraumatic stress disorder.  The Court then remanded this issue for further appellate consideration in accordance with the April 2011 memorandum decision.

In December 2011, the Board remanded the case for additional development.  There has been substantial compliance with the remand directives.


FINDING OF FACT

During the appeal period, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by a neat appearance; adequate to good personal hygiene; appropriate eye contact and behavior; spontaneous volunteering of information; speech within normal limits; straight-forward manner of responses to questions; no appearance of emotional distress; intact intellect within the normal range; grossly intact memory; the ability to carry out activities of daily living; no reported problems with irritability or concentration; no hallucinations; no delusional system; no thought disorder; no impairment of communication; no panic attacks; no obsessive-compulsive behavior; proper orientation; a flat to broad affect; a once mildly impaired judgment, now with adequate impulse control; a once explosive temper now under control; a quite bland to euthymic mood, or mood within normal limits; no suicidal ideations; homicidal ideations that were noted as being more appropriately characterized as wishful thinking, but no plan or intent to act on any aggressive ideation; periodic nightmares; sleep difficulties; intrusive thoughts; flashbacks; avoidance behavior; excessive startle response; and hypervigilance; all of which result in no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that results in occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA outpatient and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided an opportunity to testify before the Board.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the December 2007 examiner and the March 2012 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the PTSD disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  Indeed, in a December 2011 letter, the RO requested that the Veteran complete consent forms regarding all VA and non-VA healthcare providers who provided treatment for his PTSD since December 2007; however, the Veteran failed to respond to such request.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this rule does not apply here because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection was granted for PTSD by a rating decision dated in July 2004 and a disability rating of 30 percent was assigned thereto, effective from May 19, 2004.  See § 38 C.F.R. 4.130, Diagnostic Code 9411; see also 38 C.F.R. § 3.400 (2012).  After filing a timely notice of disagreement, the Veteran perfected this appeal in February 2008 seeking an initial evaluation in excess of 30 percent.

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss such as, forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as, retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 81-90 denotes absent or minimal symptoms or good functioning in all areas.  DSM-IV.  A GAF score of 71-80 denotes no more than slight impairment in social functioning, with transient and expectable reactions to psychological stressors.  Id.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.

In May 2004, the Veteran was evaluated by H.B., M.D., to determine the presence of PTSD and, if present, the severity and etiology thereof.  The Veteran reported that he served on active duty as an air policeman in Japan, Vietnam, Thailand, and Cambodia.  The Veteran further reported that he was married to the same woman since the age of 22 with whom he had 5 sons.  At the time of this examination, the Veteran and his wife were living together.  After retiring from the military in 1986, the Veteran stated that he worked as a police chief at a prison facility until his retirement in 1995, when he stopped working as a result of a buy out from the state.  He reported that he had not worked since his retirement.  He stated that he mostly associated with Veterans, but explained that he did not get close to them or allow them to get close to him.

A mental status examination revealed a neat appearance, good grooming and eye contact, spontaneous volunteering of information; straight-forward manner of responses to questions, intact intellect within the normal range, grossly intact memory, no hallucinations, no delusional system, no thought disorder, intact orientation, somewhat flat affect, some impairment of judgment, quite bland mood, nightmares, sleep difficulties, intrusive thoughts, explosive temper, and flashbacks. The diagnosis was PTSD, with sleep pattern disturbances due to nightmares, flashbacks, thought insertions, and explosive temper.  Dr. H.B. assigned a GAF score was 35.  Dr. H.B. continued

[The Veteran] has PTSD with symptomatology referable to his military service time and where he was exposed to life threatening situations and[,] therefore[,] the direct result of those life threatening situations.  He has marked sleep pattern disturbance due to vivid and intense nightmares.  He has flashbacks about his military service time and thought insertions about that and his temper is very hard to control.  I do not think medication is indicated for him at this time.  It is likely that his symptomatology will become more problematic as time goes on. . . .

In December 2007, the Veteran underwent a VA examination.  Preliminarily, the examiner noted that since the May 2004 examination, the Veteran had not received psychiatric or mental health treatment for PTSD, had no legal problems, and had not received further education, though he had been discussing with his spouse the possibility of enrolling in community college. 

At the time of this examination, the Veteran reported that he was still married to his spouse of 38 years and that they got along well, with no marital problems.  He further reported good relationships with his sons, grandchildren, and sisters. Moreover, he reported socializing with a childhood friend and this friend's spouse, actively participating in a debate society, involving himself in politics during campaigns and elections, and functioned as a member of a Veteran's service organization.  The Veteran's hobbies included reading, umpiring Little League Baseball games, and helping out at local elementary schools.  Beyond consuming two or three beers per day, the Veteran denied substance abuse problems.  He further denied violent or assaultive behavior or suicide attempts since the May 2004 examination. 

A mental status examination revealed proper orientation; adequate personal hygiene; the ability to carry out activities of daily living; broad affect; euthymic mood or mood within normal limits; no appearance of emotional distress; no significant memory impairment; no obsessive-compulsive behavior; speech within normal limits; no panic attacks; impulse control appeared adequate with no severe outbursts of anger; no reported problems with irritability or concentration; adequate sleep; no impairment of thought process or communication; no delusions; no hallucinations; appropriate eye contact and behavior; no suicidal ideations; homicidal ideations that were noted as being more appropriately characterized as wishful thinking, but no plan or intent to act on any aggressive ideation; avoidance behavior; excessive startle response; periodic nightmares; and hypervigilance.  The diagnosis was PTSD with a GAF score of 70.  The examiner continued

[The Veteran] continues to meet criteria for PTSD as described above.  He continues to be not working since the last exam[ination], though this appears to be due to factors related to his job being changed and taking an early buyout as well as his physical condition regarding his hand.  He gets along well with his [spouse] and family.  He has some social interactions and leisure pursuits he enjoys.  He denied significant depression or anxiety.  He maintains control of his temper.  He is distressed by periodic nightmares of the war[,] the reminders of it that he experiences[,] as well as the other PTSD symptoms noted above. 

At the July 2008 Board hearing, the Veteran testified that his PTSD symptoms had not increased since the December 2007 VA examination.  The Veteran also testified that his PTSD was manifested by an excessive startle response, feelings of being uncomfortable, a dislike of crowds, anger, and frustration.

In March 2012, the Veteran underwent another VA examination.  At the time of this examination, the Veteran reported that he had 10 grandchildren.  The Veteran's hobbies included taking a computer course and volunteering for a political party.  He reported feeling mostly angry and disgusted with VA and politics, to include, feeling disgruntled, disillusioned, and dissatisfied.  Beyond consuming a few beers per day, the Veteran denied substance abuse problems.  Regarding a sentinel event or events, he indicated that there was nothing major, aside from the death of his uncle.  

A mental status examination revealed difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilence, exaggerated startled response, avoidance behavior, no spatial disorientation, no grossly inappropriate behavior, no neglect of personal appearance or hygiene, no disorientation to time or place, no depressed mood, no disturbances of motivation or mood, no flattened affect, no anxiety, no suspiciousness, no panic attacks, no memory loss, no impairment of thought process or communication, no impaired judgment, no obsessive-compulsive behavior, no impaired impulse control, no delusions, no hallucinations, no suicidal ideations, no homicidal ideations, no inability to carry out activities of daily living, no difficulty in establishing and maintaining effective work and social relationships, and no difficulty in adapting to stressful circumstances.  The diagnosis was PTSD with a GAF score of 80.  The examiner continued

A mental condition [PTSD] has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Since the initial grant of service connection, the Veteran's GAF scores were 35 in 2004, 70 in 2007, and 80 in 2012.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2012); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran's manifestations of PTSD include a neat appearance; adequate to good personal hygiene; appropriate eye contact and behavior; spontaneous volunteering of information; speech within normal limits; straight-forward manner of responses to questions; no appearance of emotional distress; intact intellect within the normal range; grossly intact memory; the ability to carry out activities of daily living; no reported problems with concentration; no hallucinations; no delusions; no thought disorder; no impairment of communication; no panic attacks; no obsessive-compulsive behavior; proper orientation; a once flat to broad affect, now no flattened affect; mildly impaired judgment, to adequate impulse control, and now no impaired judgment; a once explosive temper, now with irritability or outbursts of anger; a quite bland to euthymic mood or mood within normal limits, now with no mood disturbances; no suicidal ideations; homicidal ideations that were noted as being more appropriately characterized as wishful thinking, but no plan or intent to act on any aggressive ideation, now no homicidal ideations; periodic nightmares; sleep difficulties; intrusive thoughts; flashbacks; avoidance behavior; excessive startled response; and hypervigilance.

The evidence of record also demonstrates that after his retirement from the military, the Veteran worked for approximately nine years as a prison police chief and retired from this position in 1995.  No evidence has been submitted demonstrating that the Veteran's post-service career was negatively impacted by his PTSD; indeed, the May 2004 private examination report shows that he stopped working in 1995 as a result of a buy out from the state.  Moreover, the Veteran has been married to his spouse for more than 41 years and has good relationships with his sons, grandchildren, and sisters.  He also reported having friends with whom he regularly socializes and that he participates in a variety of social and civic activities including a debate society, Little League Baseball, a Veteran's service organization, the political party, and taking a computer course.  Accordingly, the medical evidence of record does not demonstrate that there is occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The GAF score of 35 assigned to the Veteran's PTSD as a result of the May 2004 evaluation is indicative of a severe disability picture with major impairment in several areas such as, work or school, family relations, judgment, thinking or mood for example, a depressed man that avoids friends, neglects family, and is unable to work; and the exhibition of some impairment in reality testing or communication.  DSM-IV at 46-47.  However, the objective and subjective symptomatology, as well as the clinical evidence reported at that examination, do not reflect symptoms that are indicative of such a disability picture.  Although the mental status examination revealed a "somewhat" flat affect, "some" impairment of judgment, a bland mood, nightmares, sleep difficulties, intrusive thoughts, explosive temper, and flashbacks, medication was not prescribed to treat these symptoms.  It was also noted that the Veteran was married to the same woman since the age of 22.  After retiring from the military in 1986, the Veteran stated that he worked as a police chief at a prison facility until his retirement in 1995, when he stopped working as a result of a buy out from the state.  The Veteran was neat in appearance; displayed good grooming and eye contact, was oriented in person, place, and time; spontaneously volunteered information; had a straight-forward manner of responses to questions; his intelligence was intact and within the normal range; his memory was intact he denied hallucinations; there was no delusional system found; and no thought disorder shown.  Medication was not prescribed to treat these manifestations.  Major impairment in family relations and at work were not shown, and importantly, there was no evidence of impairment in reality testing or communication.  

The assigned GAF score and the objective symptomatology resulting from the December 2007 VA examination presents a mild disability picture and connotes the ability to generally function pretty well and the ability to maintain some meaningful interpersonal relationships, suggesting that a disability picture in excess of 30 percent is not warranted.  Id.  The assigned GAF score and the objective symptomatology resulting from the March 2012 VA examination presents no more than a slight disability picture and implies the ability to function relatively well with expectable reactions and the ability to maintain meaningful interpersonal relationships, suggesting that a disability picture in excess of 30 percent is not warranted.  Id.  In fact, the March 2012 examiner found that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication, suggesting a noncompensable disability picture.  

Based on the totality of the evidence, including consideration of the GAF scores and objectively and subjectively noted symptomatology, and in accordance with all applicable legal criteria, the Board finds that the Veteran's disability is appropriately evaluated as 30 percent disabling, as the effect of the Veteran's PTSD disability, results in no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that results in occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  

Based on the above discussion, the Board does not find that the evidence of record supports an evaluation in excess of 30 percent for the Veteran's service-connection PTSD at any time during the pendency of this appeal.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent rating for PTSD inadequate.  The Veteran's PTSD is evaluated as a mental disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  As noted above, the Veteran submitted evidence demonstrating that his most recent GAF assessments resulted in scores of 35, 70, and 80.  However, "[a]lthough certain symptoms must be present in order to establish the diagnosis of PTSD . . . it is not the symptoms, but their effects, that determine the level of impairment."  See Mauerhan, 16 Vet. App. 436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 (1996) (holding that § 4.130 "'is a reasonable and permissible construction of 38 U.S.C. § 1155 '").

As demonstrated by the evidence of record, the Veteran's PTSD is marked by a neat appearance; adequate to good personal hygiene; appropriate eye contact and behavior; spontaneous volunteering of information; speech within normal limits; straight-forward manner of responses to questions; no appearance of emotional distress; intact intellect within the normal range; grossly intact memory; the ability to carry out activities of daily living; no reported problems with concentration; no hallucinations; no delusions; no thought disorder; no impairment of communication; no panic attacks; no obsessive-compulsive behavior; proper orientation; a once flat to broad affect, now no flattened affect; mildly impaired judgment, to adequate impulse control, and now no impaired judgment; a once explosive temper, now with irritability or outbursts of anger; a quite bland to euthymic mood or mood within normal limits, now with no mood disturbances; no suicidal ideations; homicidal ideations that were noted as being more appropriately characterized as wishful thinking, but no plan or intent to act on any aggressive ideation, now no homicidal ideations; periodic nightmares; sleep difficulties; intrusive thoughts; flashbacks; avoidance behavior; excessive startled response; and hypervigilance.  The evidence of record also demonstrates that, after his retirement from the military, the Veteran worked for approximately 9 years as a prison police chief, and retired due to a state buy out.  No evidence has been submitted demonstrating that the Veteran's post-service career was negatively impacted by his PTSD.  The evidence of record also demonstrates that the Veteran has been married to his spouse for more than 41 years.  Moreover, the Veteran has good familial and social relationships.  The Veteran also participates in a variety of social and civic activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating for PTSD.  A rating in excess of 30 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 30 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115. 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against an initial evaluation in excess of 30 percent for the Veteran's PTSD at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


